ORIGINAL                                     06/24/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 22-0225



                                         DA 22-0225
                                                                    L

 PETER GRIGG,                                                        JUN 2 3 2022
                                                                   BOVVerl Greenwood
                                                                 Clerl<   Supreme Court
                                                                     Stnie of Montana
             Petitioner and Appellant,

       v.                                                        ORDER

 TIFFANEY GRIGG,

             Respondent and Appellee.



      Upon consideration of Appellant's motion for extension of time,
      IT IS HEREBY ORDERED that Appellant has until August 8, 2022, within which
to file his opening brief.,
      DATED this (-1 day of June, 2022.
                                                For the Court,




                                                             Chief Justice